DETAILED ACTION
This Office Action is in response to the amendment filed on 06/22/2022.
Claims 8-16 are pending in the case.  Claims 8, 11 and 14 are independent claims. 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 8-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claims 8, 11 and 14 when considered as a whole, are allowable over the prior art of record.  Specifically, prior art of record Agarawala et al. (US 2019/0313059 A1) discloses an a content distribution server (¶ 0107), a method (see Fig. 45 and ¶ 0157, 0216), and a program product (see Fig. 15 and ¶ 0157) configured for accepting an application of common distribution with respect to a virtual space that is used in distribution by a distributor of a live content, from a distributor of the other live content (see Fig. 9, and ¶ 0051, 0058); storing motion information that is data obtained by the live content and the distributor of the other live content, and information of each virtual character (see Fig. 11 and ¶ 0059, 0153); distributing images of the virtual space and each of the virtual characters to a viewer of the live content and a viewer of the other live content, on the basis of each of the information items stored in the motion information storage unit (see Fig. 9 and ¶ 0051); accepting commitment of a new virtual item with respect to the virtual space by each of the distributors or each of the viewers (see ¶ 0073); wherein the distribution of the virtual space and each of the virtual characters is performed by including an image of the new virtual item subjected to the commitment, and wherein the new virtual item subjected to the commitment includes motion information (see ¶ 0073). Fukumoto et al. (US 2021/0166479 A1 discloses a device that is configured for accepting an application of common distribution with respect to a virtual space that is used in distribution by a distributor of content (see ¶ 0007) and distributing images of the virtual space and each of the virtual characters to a viewer of the content, and wherein the new virtual item subjected to the commitment includes motion information (see ¶ 0122). 
However, Agarawala et al. and Fukumoto et al. fail to clearly teach or fairly suggest the combination of following limitations: 
accepting an application of common distribution with respect to a virtual space that is used in distribution by a distributor of a live content, from a distributor of other live content; 
storing motion information that is data obtained by sensing a movement of each part of a body of each of the distributor of the live content and the distributor of the other live content, and information of each of a plurality of virtual characters; 
distributing images of the virtual space and each of the virtual characters to a plurality of viewers of the live content and a plurality of viewers of the other live content, on the basis of each of the information items stored in the motion information storage unit; and 
accepting commitment of a plurality of new virtual items with respect to the virtual space by each of the viewers, wherein each of the new virtual items is selected by one of the plurality of viewers of the live content and the plurality of viewers of the other live content, and wherein each new virtual item is sent from one2Application No.: 17/059,314 Attorney Docket No.: 12010014US Response to Office Action of August 17, 2021viewer of the live content or viewer of the other live content to the distributor of the live content or the distributor of the other live content; 
wherein the distribution of the virtual space and each of the virtual characters is performed by including an image of the new virtual item subjected to the commitment, and wherein the new virtual item subjected to the commitment includes motion information.



The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179